     Case 2:21-cv-01005-TLN-DMC Document 11 Filed 07/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD EUGENE JAMES,                               No. 2:21-CV-1005-TLN-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus under 28 U.S.C. § 2254. Pending before the Court is Petitioner’s petition, ECF

20   No. 1. “A petitioner for habeas corpus relief must name the state officer having custody of him or

21   her as the respondent to the petition.” Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th

22   Cir. 1994); see also Rule 2(a), Federal Rules Governing Section 2254 Cases. Because Petitioner

23   has not named the appropriate state officer, Petitioner will be provided leave to amend to correct

24   this technical defect by naming the correct respondent. See Stanley, 21 F.3d at 360. Petitioner is

25   warned that failure to comply with this order may result in the dismissal of this action. See Local

26   Rule 110.

27   ///

28   ///
                                                        1
     Case 2:21-cv-01005-TLN-DMC Document 11 Filed 07/23/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner’s petition for writ of habeas corpus, ECF No. 1, is dismissed

 3   with leave to amend;

 4                  2.      Petitioner shall file an amended petition on the form employed by this

 5   court, and which names the proper respondent and states all claims and requests for relief, within

 6   30 days of the date of this order; and

 7                  3.      The Clerk of the Court is directed to send Petitioner the Court’s form

 8   habeas corpus application.

 9

10   Dated: July 23, 2021
                                                           ____________________________________
11                                                         DENNIS M. COTA
12                                                         UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
